Citation Nr: 1639644	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  08-12 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1976 to February 1977, with subsequent periods of active duty for training (ACDUTRA) in the Florida Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) regarding his service connection claims addressed herein, and a transcript of the hearing has been associated with the claims file.  

The Board previously remanded these matters in May 2010 and February 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives regarding the Veteran's claim of entitlement to service connection for a right shoulder disability, such that an additional remand is not required regarding that issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  However, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Also on appeal are the Veteran's claims of entitlement to an increased disability rating for a lumbar spine disability in excess of 20 percent prior to May 4, 2010 and in excess of 40 percent thereafter; entitlement to an initial disability rating for right lower extremity radiculopathy in excess of 10 percent prior to June 24, 2014, and in excess of 20 percent thereafter; and entitlement to an initial disability rating for left lower extremity radiculopathy in excess of 20 percent from August 26, 2015.  However, these issues are before another VLJ who conducted a hearing on these issues in April 2016.  As such, those issues will be addressed by that VLJ within a separate Board decision.  


FINDING OF FACT

A chronic right shoulder disability did not have onset during active service or within one year of separation from active service, and is not otherwise etiologically related to active service, to include an August 1985 diagnosis of acute bicipital tendonitis.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his claim of entitlement to service connection for a right shoulder disability in February 2006.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was provided with an initial VA joints examination in May 2007.  In accordance with the May 2010 Board remand directives, VA obtained information about the Veteran's periods of ACDUTRA and obtained a relevant addendum VA opinion in June 2011.  Additionally, following the February 2014 Board remand, a relevant addendum VA opinion was obtained in June 2015.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and resulting opinions of record are adequate to adjudicate the Veteran's claim adjudicated herein. The most recent opinion was based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical and lay history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, given the above development, the Board finds there has been substantial compliance with prior Board remand directives, such that further remand is not required with respect to the Veteran's right shoulder service connection claim.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Therefore, the Board finds that all necessary development has been accomplished regarding the Veteran's claims adjudicated herein, no further notice or assistance is required for a fair adjudication of such claims, and appellate review of such claims may proceed without prejudice to the Veteran.  

II.  Service Connection - Right Shoulder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Active military, naval, or air service also includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a right shoulder disability, which he asserts is a result of a 1985 motor vehicle accident during a period of ACDUTRA.  

Service treatment records from the Veteran's period of active service from October 1976 to February 1977 do not contain any complaints, diagnosis, or treatment of a right shoulder disability.  An August 1976 physical examination prior to enlistment documents a normal musculoskeletal clinical evaluation, and the Veteran denied a painful or "trick" shoulder in a contemporaneous report of medical history.  

Subsequently, in August 1985, the Veteran complained of pain in his right shoulder after it was injured while riding in an armored personnel carrier (APC); the noted impression was acute bicipital tendonitis.  Again in September 1985, he complained of right shoulder pain and an x-ray of the right shoulder was negative.  Upon physical examination in July 1986, a musculoskeletal examination was normal; however, the Veteran continued to report a painful or "trick" shoulder.  Subsequent physical examinations of record following July 1986 through March 1996 document normal clinical musculoskeletal examinations and the Veteran's denials of a painful or "trick" shoulder condition.  

A May 2004 SSA disability determination and transmittal documents that the Veteran has been disabled from October 2003 due to a primary diagnosis of rheumatoid arthritis and other inflammatory arthropathies.  

In May 2007, the Veteran was first afforded a VA joints examination.  At that time, the Veteran reported right shoulder pain which began in 1988 after a while during active service.  The examiner noted a prior diagnosis of acute bicipital tendonitis within service treatment records, as well as a nonservice related motor vehicle accident in 1995.  Following the examination, the VA examiner diagnosed advance osteoarthritis of the right shoulder; however, the examiner concluded that he could not opine whether the Veteran's current right shoulder condition was exclusively caused by or related to active service without resorting to speculation.  

Private treatment records from April 2008 document the Veteran's request that his private physician write a letter stating that his right shoulder arthritis was secondary to his military duty.  The private physician noted that it was likely that the Veteran's shoulder problems were related to his rheumatoid arthritis, and that he would not get service-connected disability for that condition.  

Following the May 2010 Board remand, the Veteran was afforded an additional VA shoulder examination in June 2011.  At that time, the Veteran reported that on or about 1988, he sustained a right shoulder injury during a training exercise as a passenger in an APC.  His current complaints included right shoulder pain.  Following the examination, the VA examiner diagnosed right shoulder degenerative joint disease (DJD) which he opined was less likely as not caused by or a result of in-service injury or event, including the documented 1985 APC motor vehicle accident.  The examiner supported his opinion by reviewing service treatment records and post-service medical records which failed to document chronicity of the condition during or since separation from active service.  

Most recently, the Veteran's right shoulder claim was remanded in February 2014 in order to obtain an addendum medical opinion which considered the Veteran's lay history regarding his claimed right shoulder disability.  Therefore, in June 2015, a VA examiner reviewed the claims file and acknowledged that the Veteran sustained a right shoulder injury while on active duty in 1985, resulting in tendonitis.  The examiner noted that there was no medical evidence to support that such a right shoulder injury in 1985 resulted in a chronic right shoulder disability, as shown by a review of service treatment records and post-service treatment records which did not document a continuing right shoulder disability which could be linked to ACDUTRA in 1985.  Therefore, the examiner opined that the Veteran's current right shoulder osteoarthritis was less likely related to active service, including the 1985 accident.  

The Board finds the June 2015 VA opinion to be of great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, the examiner properly considered the Veteran's lay history regarding his right shoulder injury which had onset during active service in 1985 following an APC accident; moreover, such account was supported by available service treatment records.  However, the examiner thoroughly reviewed subsequent service treatment records and post-service treatment records, and stated that such records failed to document an ongoing, chronic right shoulder disability.  As such, his negative nexus opinion is properly supported by a rationale and entitled to great probative weight.  See id.  

The Board acknowledges that the lay evidence of record is probative insofar as it reports observable symptoms, see Layno, 6 Vet. App. 465; however, such evidence is not provide insofar as it attempts to provide an etiological opinion linking a complex orthopedic or musculoskeletal condition such as right shoulder osteoarthritis or DJD to the Veteran's active service.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the lay evidence of record asserts a nexus relationship between a right shoulder disability and the Veteran's active service, to include the 1985 APC accident and resulting injury, the Board finds that such statements are of little probative value.  Additionally, to the extent that the lay statements of record regarding continuous right shoulder symptoms are inconsistent with service treatment records documenting normal clinical evaluations and the Veteran's denial of a shoulder condition following the documented 1985 right shoulder injury, such statements are also afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In conclusion, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a right shoulder disability, as there is no probative nexus evidence regarding an etiological relationship between a right shoulder disability and the Veteran's active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a right shoulder disability is denied.  


REMAND

Although the Board regrets the additional delay, an additional remand is warranted to conduct additional development prior to adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, VA must obtain adequate addendum opinions regarding the Veteran's claims which properly consider all relevant evidence of record in light of the applicable statutes and regulations.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The proper remedy when the Board relies on an inadequate medical examination and provides an inadequate statement of reasons or bases is remand.  Id. at 123-24.  Moreover, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2015).  

As noted above, the Board first remanded the Veteran's hearing loss and tinnitus claims in May 2010 in order to obtain a medical opinion as to whether the Veteran's right ear hearing loss and tinnitus were related to active service, and whether his preexisting left ear hearing loss was aggravated by active service.  The subsequent July 2011 VA opinion was inadequate because the VA examiner failed to address potential aggravation of the Veteran's preexisting left ear hearing loss and did not consider the Veteran's lay history concerning onset of his hearing loss and tinnitus.  

Following the February 2014 Board remand, an addendum VA opinion was obtained in May 2015.  Following a review of the claims file, the VA examiner concluded that the Veteran's claimed hearing loss and tinnitus were less likely as not caused by or a result of noise exposure in the military.  It was noted that an April 1982 National Guard enlistment audiogram following discharge from active service indicated normal hearing in the right ear and moderately severe left ear hearing loss (which had preexisted active service), without evidence of a significant threshold shift or aggravation.  Notably, the May 2015 VA examiner ultimately based his negative nexus opinion on a 40 year history of unprotected occupational industrial noise exposure and a significant history of recreational and vocational noise exposure, which the examiner stated was far greater than the Veteran's 18 months of noise exposure in the military.  

However, the rationale of the May 2015 VA opinion is inaccurate and flawed; therefore, the resulting opinion is inadequate to adjudicate the Veteran's claims of hearing loss and tinnitus.  Initially, the Board notes that while the Veteran had approximately 18 months of active service, he had many subsequent years of ACDUTRA service, during which time he has also reported being exposed to acoustic trauma.  Additionally, and perhaps more importantly, the Veteran has consistently denied any post-service occupational or recreational noise exposure.  Specifically, at the October 2009 Board hearing, the Veteran testified that he had worked as a bus driver for the New Jersey transit system and that the buses he drove were modern, comfortable, and not noisy at all.  He reported that the only source of acoustic trauma to which he was exposed was during his active service and that there was no such exposure during his civilian life.  

Given the above, the Board finds that the May 2015 opinion is inadequate to adjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, which is intertwined which his hearing loss claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, upon remand, an adequate addendum opinion must be obtained which properly considers the Veteran's credible reports of in-service noise exposure, without subsequent occupational or recreational acoustic trauma.  38 C.F.R. § 3.159; Barr, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2015 VA examiner, or to another qualified VA examiner(s), for an addendum opinion regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Only if the VA examiner deems it necessary should the Veteran should be afforded a full VA audiology examination.  

The examiner should review the entire claims file, including a copy of this remand, and the resulting examination report should indicate that such a review occurred.  

The examiner should provide adequate supplemental opinions, including a complete rationale for any and all conclusion reached, as to the following questions:

i) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss and/or tinnitus is etiologically related to any period of active service?  

ii) Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's preexisting left ear hearing loss was aggravated by any period of active service?  

In rendering the above opinion, the examiner must properly consider and reconcile all relevant evidence of record, including the Veteran's consistent and credible reports of in-service acoustic trauma, without subsequent post-service occupational or recreational noise exposure.  

2.  Following the above development, review the resulting opinion to ensure its adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claims with consideration of all additional evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


